Citation Nr: 0311848	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease (DDD), currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for aseptic 
necrosis, left femur, postoperative, currently evaluated as 
40 percent disabling.

3.  Entitlement to a compensable evaluation for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from November 1970 to 
September 1985.

This appeal arose from May 1993 and March 1996 rating actions 
of the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA), Regional Office (RO).  In September 1993, the veteran 
testified at a personal hearing at the RO.  In June 2002, the 
Board of Veterans Appeals (Board) conducted internal 
development of the issues on appeal.

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review.  In June 2002, the Board 
developed additional evidence in relation to the veteran's 
claims, consisting of a VA examination.  However, the Board 
must now remand this case pursuant to the holding of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) which requires 
that the development of new evidence be accomplished by the 
RO.  In this regard, the Board finds that the RO should 
review the newly obtained evidence and readjudicate the 
veteran's claims.  In addition, the RO should accomplish any 
additional development necessary to fulfill the requirements 
of the VCAA.

The Board further notes that the VA examiner in October 2002 
had requested that electrodiagnostic studies be performed on 
the back in order to rule out the presence of lumbar 
radiculopathy.  An MRI of the left hip was also to be 
ordered.  The examiner commented that additional questions 
asked by the Board in the development request would be 
addressed following these studies.  However, the reports of 
these studies are not in the claims folder, nor does it 
appear that the examiner reviewed these studies or answered 
all the inquiries in the development request.  This must be 
done prior to a readjudication of the veteran's claims.

Finally, the Board notes that the rating criteria used to 
evaluate DDD were revised, effective September 23, 2002.  The 
RO must consider whether these regulations or those in effect 
prior to September 23, 2002 are more favorable to the veteran 
and adjudicate his claim under those regulations found most 
favorable.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the circumstances, this case must be REMANDED to the RO 
for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO must notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the Phoenix, 
Arizona VA Medical Center and ascertain 
whether the EMG and MRI studies of the 
veteran's low back and left hip were 
preformed.  If so, the reports must be 
associated with the claims file.

3.  Once the above-noted reports have 
been associated with the claims file, the 
folder should be referred to the examiner 
that examined the veteran in October 
2002, if available, who should then 
review the studies and address all 
questions noted in the previous 
examination request.  If another VA 
examination is deemed necessary, it 
should be requested.

4.  The RO should then review all the 
evidence of record in the claims file not 
previously considered and should 
accomplish any additional development 
deemed necessary.  Thereafter, the case 
should be readjudicated by the RO on the 
basis of the additional evidence and also 
in light of the holding in Karnas, supra.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




